Exhibit 10.22




FTS HOLDING CORPORATION 2010 STOCK OPTION PLAN


Effective September 15, 2010




Article I
Purpose and Adoption of the Plan


1.1    Purpose. The FTS Holding Corporation 2010 Stock Option Plan (the “Plan”)
was adopted by the Company to assist it in attracting and retaining valued
employees, directors and Consultants; to act as an incentive in motivating
selected employees, directors and Consultants of the Company and its Affiliates
to achieve long-term corporate objectives; and to allow those individuals to
share the benefits of future growth in the value of the Company that they help
to create by providing them with the opportunity to acquire shares of Common
Stock.


1.2    Adoption and Term. The Plan has been approved by the Board to be
effective as of September 15, 2010 (the “Effective Date”). The provisions of the
Plan relating to the grant of Incentive Stock Options are conditioned on and
shall be effective only in the event of stockholder approval of the Plan within
twelve (12) months of the Effective Date. This Plan shall remain in effect until
the tenth (10th) anniversary of the Effective Date, or until terminated by
action of the Board, whichever occurs sooner.


Article II Definitions


For the purposes of this Plan, capitalized terms shall have the following
meanings:


2.1    Affiliate. “Affiliate” means an entity in which, directly or indirectly
through one or more intermediaries, the Company has at least a fifty percent
(50%) ownership interest or, where permissible under Section 409A of the Code,
at least a twenty percent (20%) ownership interest; provided, however, for
purposes of any grant of an Incentive Stock Option, “Affiliate” means a
corporation which, for purposes of Section 424 of the Code, is a parent or
subsidiary of the Company, directly or indirectly.


2.2
Award. “Award” means any award of an Option under the Plan.



2.3    Award Agreement. “Award Agreement” means a written agreement between the
Company and a Participant or a written notice from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.


2.4    Beneficiary. “Beneficiary” means an individual, trust, or estate who or
which, by a written designation of the Participant filed with the Company or by
operation of law, succeeds to the rights and obligations of the Participant
under the Plan and an Award Agreement upon the Participant’s death.


2.5    Board. “Board” means the Board of Directors of the Company. An action or
determination of the Board shall be made upon the agreement of a majority of the
members of the Board.


2.6    Cause. “Cause” with respect to a Participant, shall have the meaning
ascribed to such term in any written employment agreement between the Company or
any subsidiary or Affiliate of the Company and such Participant, or in the
absence of any such written agreement, means (i) the commission or conviction
of, or plea of no contest by, the Participant with respect to a felony or other
crime involving moral turpitude if, and only if, it is determined by the Board
that such event has occurred and merits




--------------------------------------------------------------------------------




termination of the Participant’s service, (ii) the commission of any other act
or omission by the Participant involving misappropriation, embezzlement,
dishonesty, theft or fraud with respect to the Company or any of its Affiliates
or any of their business relationships, (iii) the Participant’s illegal
possession of a controlled substance, use of illegal drugs or repetitive abuse
of alcohol or other behavior which materially interferes with the performance of
his or her duties to the Company or which compromises the integrity and
reputation of the Participant, the Company or any Affiliates, (iv) the
Participant’s failure to substantially perform material duties as reasonably
directed by the Board or his or her employer continuing beyond thirty (30) days’
prior written notice of such failure, (v) the Participant’s willful act or
omission aiding or abetting a competitor of the Company or any of its Affiliates
to the material disadvantage or detriment of the Company and its Affiliates,
(vi) the Participant’s willful failure to comply in all material respects with
the Company’s material policies, procedures and guidelines, including corporate
governance and human relations policies, and applicable laws with respect to the
Company’s business operations, (vii) the Participant’s breach of fiduciary duty,
gross negligence or willful misconduct with respect to the Company or any of its
Affiliates, or (viii) any other material breach by the Participant of any
agreement between the Participant and the Company or any of its Affiliates which
is not reasonably cured within thirty (30) days after written notice thereof to
the Participant. For purposes of clauses (v), (vi) and (vii) of this definition
of “Cause,” no act or failure to act on the part of the Participant shall be
considered “willful” unless it is done, or omitted to be done, by Participant in
bad faith or without reasonable belief that Participant’s action or omission was
in the best interests of the Company.


2.7
Change in Control. “Change in Control” means any one of the following events:



(a)    prior to the occurrence of a public offering of the Company’s securities,
the consummation of any transaction in connection with which seventy-five
percent (75%) or more of the Company’s Common Stock beneficially owned (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) by the Company’s
stockholders immediately prior to such transaction is disposed of and no longer
held by those stockholders; or


(b)    following the occurrence of a public offering of the Company’s
securities, the acquisition in one or more transactions by any individual,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) other than a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of beneficial ownership in excess of fifty
percent (50%) of the Common Stock outstanding at that time; provided, however,
that the term “Change in Control” shall not include any acquisition by any
individual, entity or group including or otherwise controlled by individuals and
entities who were beneficial owners of the Company’s outstanding Common Stock
immediately prior to the acquisition in substantially the same proportion as
their ownership immediately prior to the acquisition of the Company’s Common
Stock; or


(c)    following the occurrence of a public offering of the Company’s
securities, the consummation of a Merger, unless, following the Merger, stock
possessing at least fifty percent (50%) of the total combined voting power of
the issued and outstanding shares of all classes of the voting common stock of
the corporation resulting from the Merger is beneficially owned, directly or
indirectly, by individuals and entities who were beneficial owners of the
Company’s Common Stock immediately prior to the Merger in substantially the same
proportion as their ownership in the Company immediately prior to the Merger; or


(d)    the consummation of a complete liquidation or dissolution of the
Company.2.8    Code. “Code” means the Internal Revenue Code of 1986, as amended.
References to a section of the Code include that section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes that section.




2



--------------------------------------------------------------------------------




2.9    Company. “Company” means FTS Holding Corporation, a Delaware corporation,
and any successor company.


2.10    Common Stock. “Common Stock” means the common stock, par value $0.0001
per share, of the Company


2.11    Consultant. “Consultant” means a person engaged to provide consulting,
advisory or other services (other than as an employee or director) to the
Company or an Affiliate, provided that the identity of such person, the nature
of such services or the entity to which such services are provided would not
preclude the Company from offering or selling securities to such person pursuant
to the Plan in reliance on either (a) the exemption from registration provided
by Rule 701 under the Securities Act or,
(b) if the Company is required to file reports pursuant to Section 13 or 15(d)
of the Exchange Act, registration on a Form S-8 Registration Statement under the
Securities Act.


2.12    Date of Grant. “Date of Grant” means the date designated by the Board as
the date as of which it grants an Award, which shall not be earlier than the
date on which the Board approves the granting of the Award.


2.13    Disability. “Disability” means the Participant is, as a result of his or
her incapacity due to physical or mental illness, considered disabled under the
Company’s or its Subsidiaries’ long-term disability insurance plans.


2.14
Effective Date. “Effective Date” is defined in Section 1.02 of this Plan.



2.15    Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934,
as amended.


2.16
Exercise Price. “Exercise Price” shall have the meaning set forth in Section
6.01(b)

below.


2.17    Fair Market Value. “Fair Market Value” means, as of any applicable date:
(i) if the Common Stock is listed on a national securities exchange, the closing
sales price of the Common Stock on the exchange on that date, or, if no sale of
the Common Stock occurred on that date, on the next preceding date on which
there was a reported sale; or (ii) if none of the above apply, the closing bid
price as reported by the Nasdaq SmallCap Market on that date, or if no price was
reported for that date, on the next preceding date for which a price was
reported; or (iii) if none of the above apply, the last reported bid price
published in the “pink sheets” or displayed on the National Association of
Securities Dealers, Inc. Electronic Bulletin Board, as the case may be; or (iv)
if none of the above apply, the fair market value of the Common Stock as
determined by the Board under a reasonable and uniform procedure.


2.18    Incentive Stock Option. “Incentive Stock Option” means a stock option
within the meaning of Section 422 of the Code.


2.19    Merger. “Merger” means any merger, reorganization, consolidation, share
exchange, transfer of assets, or other transaction having a similar effect
involving the Company.
2.20    Non-Qualified Stock Option. “Non-Qualified Stock Option” means a stock
option which is not an Incentive Stock Option.


2.21    Option. “Option” means all Non-Qualified Stock Options and Incentive
Stock Options granted at any time under the Plan.




3



--------------------------------------------------------------------------------




2.22    Participant. “Participant” means a person designated to receive an Award
under the Plan in accordance with Section 5.01 below.


2.23    Plan. “Plan” means the FTS Holding Corporation 2010 Stock Option Plan
described in this document and as it may be amended.


2.24    Termination of Services. “Termination of Services” means: (i) with
respect to Participants who are employees of the Company or an Affiliate, the
termination of a Participant’s employment with the Company and its Affiliates
for any reason, including death, Disability, retirement, or as the result of the
divestiture of the Participant’s employer or any similar transaction in which
the Participant’s employer ceases to be the Company or an Affiliate; (ii) with
regard to a member of the Board who is not an employee, the date on which the
individual ceases to be a member of the Board for any reason; and (iii) with
regard to Consultants and any other Participant who is neither an employee nor a
member of the Board, the termination of a business relationship, for any reason,
between the Participant and the Company or its Affiliates. In such case, a
Termination of Services shall be deemed to have occurred as of the date written
notice to that effect is given to the Participant. The Board shall, in its
discretion, determine the effect of all matters and questions relating to
Termination of Services, including, but not by way of limitation, the question
of whether a leave of absence constitutes a Termination of Services.
Notwithstanding the foregoing, if an Award is subject to the requirements of
Section 409A of the Code, a Termination of Services shall mean a “separation
from service” as defined in Treasury Regulation Sec. 1.409A-1(h).


Article III Administration


3.01 Board. The Plan shall be administered by the Board. The Board shall have
exclusive and final authority in each determination, interpretation, or other
action affecting the Plan and its Participants. The Board shall have the sole
discretionary authority to interpret the Plan, make factual determinations, to
establish and modify administrative rules for the Plan, to impose conditions and
restrictions on Awards that it determines appropriate, and to take steps in
connection with the Plan and Awards granted under it that the Board may deem
necessary or advisable. The Board may appoint a committee composed of one or
more members of the Board to exercise any of the authority conferred upon the
Board under this Plan. In addition, either or both of the Chief Executive
Officer and the President of Financial Transaction Services, LLC shall have the
authority to grant Awards to employees, directors or Consultants providing
services to Financial Transaction Services, LLC or any of its subsidiaries,
subject to the terms and limitations of this Plan. In the event of the exercise
of authority by a committee or an officer as described above, references in the
Plan to the Board shall be deemed to refer to the committee or the officer, as
the case may be.


Article IV Stock


4.1    Number of Shares Issuable. The total number of shares authorized to be
issued under the Plan shall be 2,500,000 shares of Common Stock. The number of
shares available for issuance under the Plan shall be subject to adjustment in
accordance with Section 7.06 below. The shares to be offered under the Plan
shall be authorized and unissued shares of Common Stock, or issued shares of
Common Stock that have been reacquired by the Company.


4.2    Shares Subject to Terminated Awards. Shares of Common Stock covered by
any unexercised portions of terminated Options (including canceled or forfeited
Options) granted under Article VI may be subject to new Awards under the Plan.




4



--------------------------------------------------------------------------------




Article V Participation


5.01 Eligible Participants. Participants in the Plan shall be employees,
directors and Consultants of the Company or any Affiliate that the Board, in its
sole discretion, may designate from time to time. The Board’s designation of a
Participant in any year shall not require the Board to designate the person to
receive Awards in any other year. The Board shall consider those factors it
deems pertinent in selecting Participants and in determining the types and
amounts of their respective Awards.


Article VI Stock Options


6.1    Option Awards.


(a)    Grant of Options. The Board may grant, to Participants selected by the
Board, Options entitling the Participants to purchase shares of Common Stock
from the Company in the amount, at the price, on the terms, and subject to the
conditions, not inconsistent with the terms of the Plan, that may be established
by the Board. The terms of any Option granted under the Plan shall be set forth
in an Award Agreement.


(b)    Exercise Price of Options. Subject to Section 6.01(d) below with respect
to Incentive Stock Options, the Exercise Price of each option for purchase of
shares of Common Stock under any Option granted under the Plan shall be
determined by the Board and shall be set forth in the Award Agreement.


(c)    Designation of Options. Except as otherwise expressly provided in the
Plan and subject to the approval set forth in Section 1.02, the Board may
designate an Option as an Incentive Stock Option or a Non-Qualified Stock Option
at the time the grant is made; provided, however, that an Option may be
designated as an Incentive Stock Option only if the applicable Participant is an
employee of the Company on the Date of Grant.


(d)    Special Incentive Stock Option Rules. No Participant may be granted
Incentive Stock Options under the Plan (or any other plans of the Company) that
would result in Incentive Stock Options to purchase shares of Common Stock with
an aggregate Fair Market Value (measured on the Date of Grant) of more than
$100,000 first becoming exercisable by the Participant in any one calendar year.
Notwithstanding any other provision of the Plan to the contrary, the Exercise
Price of each Incentive Stock Option shall be equal to or greater than the Fair
Market Value of the Common Stock subject to the Incentive Stock Option as of the
Date of Grant of the Incentive Stock Option; provided, however, that no
Incentive Stock Option shall be granted to any person who, at the time the
Option is granted, owns stock (including stock owned by application of the
constructive ownership rules in Section 424(d) of the Code) possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, unless at the time the Incentive Stock Option is granted the
Exercise Price is at least one hundred ten percent (110%) of the Fair Market
Value of the Common Stock subject to the Incentive Stock Option and the
Incentive Stock Option by its terms is not exercisable for more than five (5)
years from the Date of Grant.


(e)    Rights as a Stockholder. A Participant or a transferee of an Option
pursuant to Section 7.04 below shall have no rights as a stockholder with
respect to the shares of Common Stock covered by an Option until that
Participant or transferee becomes the holder of record of the shares following
exercise or other settlement of the Award, and no adjustment shall be made to
the shares of Common Stock for dividends in cash or other property or
distributions of other rights on the Common Stock for which the record date is
prior to the date on which that Participant or transferee became the holder of


5



--------------------------------------------------------------------------------




record of any of the shares covered by the Option; provided, however, that
Participants are entitled to share adjustments to reflect capital changes under
Section 7.06.


6.2
Terms of Stock Options.



(a)    Conditions on Exercice. An Award Agreement with respect to Options may
contain any waiting periods, vesting dates, exercise dates, and restrictions on
exercise (including, but not limited to, periodic installments) that may be
determined by the Board at the time of grant.


(b)    Duration of Options. Options shall terminate after the first to occur of
the following events:


(i)    expiration of the Award as provided in the related Award Agreement;


(ii)    termination of the Award as provided in Section 6.02(e), following the
applicable Participant’s Termination of Services; and


(iii)    ten (10) years from the Date of Grant (five (5) years in certain cases,
as described in Section 6.01(d)).


(c)    Acceleration of Exercise Time. The Board, in its sole discretion, shall
have the right (but shall not in any case be obligated), exercisable at any time
after the Date of Grant, to permit the exercise of any Option prior to the time
the Award would otherwise vest under the terms of the related Award Agreement.


(d)    Extension of Exercise Time. In addition to the extensions permitted under
Section 6.02(e) below in the event of Termination of Services, the Board, in its
sole discretion, shall have the right (but shall not in any case be obligated),
exercisable on or at any time after the Date of Grant, to permit the exercise of
any Option after its expiration date described in Section 6.02(e), subject,
however, to the limitations described in Section 6.02(b)(iii) above.


(e)    Exercise of Options Upon Termination of Services. Unless an Award
Agreement provides otherwise, the following rules shall govern the treatment of
Options upon Termination of Services:
(i)    Termination of Vested Options Upon Termination of Services.


(A)    Termination Other Than For Cause or Due to Death or Disability. In the
event of a Participant’s Termination of Services for any reason other than by
the Company for Cause, or otherwise due to death or Disability, the right of the
Participant to exercise any vested Options shall, unless the exercise period is
extended by the Board in accordance with Section 6.02(d) above, terminate upon
the earlier of: (i) ninety (90) days after the date of the Termination of
Services; and (ii) the date of expiration of the Options determined pursuant to
Sections 6.02(b)(i) or (iii) above.


(B)    Death or Disability. In the event of a Participant’s Termination of
Services by reason of death or Disability, the right of the Participant to
exercise any vested Options shall, unless the exercise period is extended by the
Board in accordance with Section 6.02(d) above, terminate upon the earlier of:
(i) the first anniversary of the date of the Termination of Services; and (ii)
the date of expiration of the Options determined pursuant to Sections 6.02(b)(i)
or (iii) above.


6



--------------------------------------------------------------------------------






(C)    Termination for Cause. In the event of a Participant’s Termination of
Services by the Company for Cause, the right of the Participant to exercise any
vested Options shall, unless the exercise period is extended by the Board in
accordance with Section 6.02(d) above, terminate immediately upon the date of
Termination of Services.


(ii)    Termination of Unvested Options Upon Termination of Services. Unless the
Board accelerates vesting of an Option under Section 6.02(c) above or extends
the exercise period in accordance with Section 6.02(d) above, to the extent the
right to exercise Options, or any portion thereof, has not vested as of the date
of Termination of Services, the right shall expire on the date of Termination of
Services regardless of the reason for the Termination of Services.


6.3    Exercise Procedures. Each Option granted under the Plan shall be
exercised under such procedures and by such methods as the Board may establish
or approve from time to time. The Exercise Price of shares purchased upon
exercise of an Option granted under the Plan shall be paid in full in cash by
the Participant pursuant to the Award Agreement; provided, however, that the
Board may (but shall not be required to) permit payment to be made (a) by
delivery to the Company of shares of Common Stock held by the Participant, (b)
by a “net exercise” method under which the Company reduces the number of shares
of Common Stock issued upon exercise by the largest whole number of shares with
a Fair Market Value that does not exceed the aggregate Exercise Price, or (c)
any other consideration that the Board deems appropriate and in compliance with
applicable law. In the event that any Common Stock shall be transferred to the
Company to satisfy all or any part of the Exercise Price, the part of the
Exercise Price deemed to have been satisfied by such transfer of Common Stock
shall be equal to the product derived by multiplying the Fair Market Value as of
the date of exercise times the number of shares of Common Stock transferred to
the Company. The Participant may not transfer to the Company in satisfaction of
the Exercise Price any fractional share of Common Stock. The number of shares
subject to any outstanding Option shall no longer be exercisable to the extent
that such shares (i) are used to pay the Exercise Price pursuant to a “net
exercise,” (ii) are withheld to satisfy any tax withholding obligation, or (iii)
are issued or deemed to be issued as a result of a stock-for stock exercise of
the Option. Any part of the Exercise Price paid in cash upon the exercise of any
Option shall be added to the general funds of the Company and may be used for
any proper corporate purpose. Unless the Board shall otherwise determine, any
Common Stock transferred to the Company as payment of all or part of the
Exercise Price upon the exercise of any Option shall be held as treasury shares.


6.4    Change in Control. An Award Agreement may, but need not, provide that in
the event of a Change in Control, all Options outstanding on the date of the
Change in Control that have not previously vested or terminated under the terms
of the applicable Award Agreement shall be immediately and fully vested and
exercisable. The provisions of this Section 6.04 shall not be applicable to any
Options granted to a Participant if any Change in Control results from such
Participant's beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of the Company’s stock.


Article VII
Terms Applicable to All Awards Granted under the Plan


7.01 Plan Provisions Control Award Terms. The terms of the Plan shall govern all
Awards granted under the Plan, and the Board may not grant any Award under the
Plan that contains terms that are contrary to any of the provisions of the Plan.
In the event any provision of any Award granted under the Plan conflicts with
any term in the Plan as constituted on the Date of Grant of the Award, the term
in the Plan as constituted on the Date of Grant of the Award shall control.
Except as provided in Sections 7.03 and 7.06 below, the terms of any Award
granted under the Plan may not be changed after the Date of Grant of the Award
in a


7



--------------------------------------------------------------------------------




manner that would materially decrease the value of the Award without the express
written approval of the Participant.


7.2    Award Agreement. No person shall have any rights under any Award granted
under the Plan unless and until the Company and the Participant to whom the
Award was granted have executed and delivered an Award Agreement or the
Participant has received and acknowledged notice of the Award authorized by the
Board expressly granting the Award to the Participant and containing provisions
setting forth the terms of the Award.


7.3    Modification of Award After Grant. No Award granted under the Plan to a
Participant may be modified (unless the modification does not materially
decrease the value of that Award) after its Date of Grant except by express
written agreement between the Company and the Participant, provided that any
change (a) may not be inconsistent with the terms of the Plan, and (b) shall be
approved by the Board.


7.4    Limitation on Transfer. Except as may be provided in the applicable Award
Agreement, a Participant’s rights and interest under the Plan may not be
assigned or transferred other than by will or the laws of descent and
distribution and, during the lifetime of a Participant, only the Participant
personally (or the Participant’s personal representative) may exercise rights
under the Plan. The Participant’s Beneficiary may exercise the Participant’s
rights to the extent they are exercisable under the Plan following the death of
the Participant.


7.5    Taxes. The Company shall be entitled, if the Board deems it necessary or
desirable, to withhold (or secure payment from the Participant in lieu of
withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company regarding any amount payable and/or shares
issuable under the Participant’s Award or regarding any income recognized upon a
disqualifying disposition (i.e., a disposition prior to the expiration of the
required holding periods) of shares received pursuant to the exercise of an
Incentive Stock Option, and the Company may defer payment of cash or issuance of
shares upon exercise or vesting of an Award unless indemnified to its
satisfaction against any liability for any taxes. The amount of the withholding
or tax payment shall be determined by the Board and shall be payable by the
Participant in cash at the time the Board determines; provided, however, that
with the approval of the Board, the Participant may elect to meet his or her
withholding requirement, in whole or in part, by having withheld from the Award
at the appropriate time that number of whole shares of Common Stock the Fair
Market Value of which is equal to the amount of withholding taxes due.


7.6
Adjustments to Reflect Capital Changes.



(a)    Recapitalization. The number and kind of shares subject to outstanding
Awards, the Exercise Price for the shares, the number and kind of shares
available for Awards subsequently granted under the Plan, and the maximum number
of shares that can be awarded to any Participant in any calendar year shall be
appropriately and equitably adjusted to reflect any stock dividend, stock split,
combination or exchange of shares, Merger, consolidation, or other change in
capitalization with a similar substantive effect upon the Plan or the Awards
granted under the Plan. The Board shall have the power and sole discretion to
determine the amount of the adjustment to be made in each case.


(b)    Merger. In the event that the Company is a party to a Merger, outstanding
Awards shall be subject to the agreement of merger or reorganization. Such
agreement may provide, without limitation, for the continuation of outstanding
Awards by the Company (if the Company is a surviving corporation), for their
assumption by the surviving corporation or its parent or subsidiary, for the
substitution by the surviving corporation or its parent or subsidiary of its own
awards for such Awards, for accelerated vesting and accelerated expiration, or
for settlement in cash or cash equivalents.


8



--------------------------------------------------------------------------------






(c)    Options to Purchase Stock of Acquired Companies. After any Merger in
which the Company or a subsidiary is a surviving corporation, the Board may
grant substituted Options under the provisions of the Plan, pursuant to Section
424 of the Code, replacing old options granted under a plan of another party to
the Merger whose shares of stock to be issued under the old options may no
longer be issued following the Merger. These provisions shall be applied to the
old options and any appropriate adjustments to the Options shall be determined
by the Board in its sole discretion. Any adjustments under this paragraph may
provide for the elimination of any fractional shares that might otherwise become
subject to any Options.


7.7
Certain Conditions on Awards.



(a)    Covenants. Except as may be provided in the applicable Award Agreement,
as a condition for participation in this Plan, the Participant shall agree and
covenant as follows:


(i)    Noncompetition. From the Date of Grant and continuing for a period of
twelve (12) months immediately following the Participant’s Termination of
Services, the Participant shall not directly or indirectly engage in or become
associated as an employee, consultant, partner, owner, agent, stockholder,
officer or director of, or otherwise have a business relationship with, any
person or organization engaged in, or about to become engaged in, a business
that competes, directly or indirectly, with the business of the Company or any
Affiliate within the United States of America.


(ii)    Nonsolicitation of Clients. From the Date of Grant and continuing for a
period of twelve (12) months immediately following the Participant’s Termination
of Services, the Participant shall not (A) induce or attempt to induce, directly
or indirectly, any Client (as defined below) to cease doing business with the
Company, (B) induce or attempt to induce, directly or indirectly, any Client or
Prospective Client (as defined below) to not commence doing business with the
Company, or (C) solicit the business of any Client or Prospective Client except
on behalf of or otherwise in furtherance of the Company’s business. “Client”
means a client of the Company or a client with which the Company has done
business in the one year period ending on the Participant’s Termination of
Services, and all affiliates thereof. “Prospective Client” means any potential
client of the Company, which the Company has either contacted within the one
year period ending on the Participant’s Termination of Services or has been
identified by the Company as a potential client during such one year period, and
all affiliates thereof.


(iii)    Nonsolicitation of Company Employees. From the Date of Grant and
continuing for a period of twelve (12) months immediately following the
Participant’s Termination of Services, the Participant shall not either directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees or prospective employees to leave their employment; or take away such
employees, or attempt to solicit, induce, recruit, encourage or take away
employees of the Company, either for the Participant’s own benefit or for any
other person or entity.


(b)    Violation of Covenants. The Board in its discretion may provide in the
Award Agreement that in the event that the Board determines that the Participant
has violated any of the covenants contained in Section 7.07(a), then:


(i)    all of the Participant’s unexercised and unvested Options shall terminate
immediately;




9



--------------------------------------------------------------------------------




(ii)    to the extent that the Participant holds shares of Common Stock acquired
upon the exercise of a vested Option, the Participant upon notice from the
Company of the Participant’s obligations under this Section 7.07(b)(ii), shall,
at the option of the Company, either: (A) immediately deliver to the Company an
amount in cash equal to the then-Fair Market Value of such Common Stock less the
aggregate Exercise Price and taxes paid by or on behalf of the Participant with
respect to such Award, or (B) sell such Common Stock to the Company for an
amount equal to the aggregate Exercise Price and taxes paid by or on behalf of
the Participant with respect to such Award; and


(iii)    to the extent that the Participant has disposed of shares of Common
Stock acquired upon the exercise of a vested Option, the Participant upon notice
from the Company of the Participant’s obligations under this Section
7.07(b)(iii), shall immediately pay the Company an amount equal to the amount
realized by the Participant upon the disposition of such Common Stock less the
aggregate Exercise Price and taxes paid by or on behalf of the Participant with
respect to such Award.


The notice described in subsections (ii) and (iii) of this Section 7.07(b) may
be given at any time within twelve (12) months after the expiration of the
applicable covenant period under Section 7.07(a). The injury that would be
suffered by the Company as a result of a breach of the provisions of this
Section
7.7    would be irreparable and an award of monetary damages to the Company for
such a breach would be an inadequate remedy. Consequently, the Company will have
the right, in addition to any other rights it may have, to obtain injunctive
relief to restrain any breach or threatened breach or otherwise to specifically
enforce any provisions of this Plan, including but not limited to this Section
7.07, and the Company will not be obligated to post bond or other security in
seeking such relief.


7.8    Initial Public Offering. As a condition of participation in this Plan,
each Participant shall be obligated to cooperate with the Company and the
underwriters in connection with any public offering of the Company’s securities
and any transactions relating to a public offering, and shall execute and
deliver any agreements and documents, including without limitation, a lock-up
agreement, that may be requested by the Company or the underwriters. The
Participants’ obligations under this Section 7.08 shall apply to any shares of
Common Stock issued under the Plan as well as to any and all other securities of
the Company or its successor for which Common Stock may be exchanged or into
which Common Stock may be converted.


7.9    No Right to Employment. No employee, director, Consultant, advisor or
other person shall have any claim of right to be granted an Award under the
Plan. Neither the Plan nor any action taken under it shall be construed as
giving any employee, director, Consultant, advisor or other person any
contractual employment rights with the Company or rights to provide consulting
or other services to the Company, as the case may be.


7.10    Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance, or other benefit
plan applicable to the Participant that is maintained by the Company, except as
may be provided under the terms of those plans or determined by the Board.


7.11    Governing Law. This Plan shall be interpreted, construed, and enforced
and its construction and performance shall be governed by the internal laws of
the state of Delaware.


7.12    No Strict Construction. No rule of strict construction shall be implied
against the Company, the Board, or any other person in the interpretation of any
of the terms of the Plan, any Award granted under the Plan, or any rule or
procedure established by the Board that relates to the Plan.




10



--------------------------------------------------------------------------------




7.13    Captions. The captions and Section headings used in this Plan are for
convenience only, do not constitute a part of the Plan, and shall not be deemed
to limit, characterize, or affect in any way any provision of the Plan, and all
provisions of the Plan shall be construed as if no captions or headings had been
used in the Plan.


7.14    Severability. Each part of this Plan is intended to be several. If any
term, covenant, condition, or provision of this Plan is determined by a court of
competent jurisdiction to be illegal, invalid, or unenforceable for any reason
whatsoever, that determination shall not affect the legality, validity, or
enforceability of the remaining parts of this Plan, and all remaining parts
shall be legal, valid, and enforceable and have full force and effect as if the
illegal, invalid, and/or unenforceable part had not been included.


7.15
Amendment and Termination.



(a)    Amendment. The Board shall have complete power and authority to amend the
Plan at any time and for any reason. No termination or amendment of the Plan
may, without the consent of the Participant to whom any Award has previously
been granted under the Plan, materially adversely affect the rights of the
Participant under that Award.


(b)    Termination. The Board shall have the right and the power to terminate
the Plan at any time and for any reason. No Award shall be granted under the
Plan after the termination of the Plan, but the termination of the Plan shall
not affect any Award outstanding at the time of the termination of the Plan.
7.16    Further Assurances. As a condition to receipt of any Award under the
Plan, a Participant shall agree, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements (including, without limitation, any applicable stockholder’s
agreement or a joinder to such agreement) which may be reasonably required by
the Company, to implement the provisions and purposes of the Plan.


7.17    Legality of Issuance. Notwithstanding any provision of this Plan or any
applicable Award Agreement to the contrary, the Board shall have the sole
discretion to impose such conditions, restrictions and limitations (including
suspending exercises of Options and the tolling of any applicable exercise
period during such suspension) on the issuance of Common Stock with respect to
any Award unless and until the Board determines that such issuance complies with
(a) any applicable registration requirements under the Securities Act of 1933 or
the Board has determined that an exemption therefrom is available, (b) any
applicable listing requirement of any stock exchange on which the Common Stock
is listed, and (c) any other applicable provision of state, federal or foreign
law, including foreign securities laws where applicable.


7.18    Restrictions on Transfer. Regardless of whether the offering and sale of
Common Stock under the Plan have been registered under the Securities Act of
1933 or have been registered or qualified under the securities laws of any
state, the Company may impose restrictions upon the sale, pledge, or other
transfer of such Common Stock (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Company and its counsel, such
restrictions are necessary or desirable to achieve compliance with the
provisions of the Securities Act of 1933, the securities laws of any state, the
United States or any other applicable foreign law.


7.19    Surrender of Awards. Any Award granted under the Plan may be surrendered
to the Company for cancellation on such terms as the Board and the Participant
approve. With the consent of the Participant, the Board may substitute a new
Award under this Plan in connection with the surrender by the Participant of an
Award previously granted under this Plan or any other plan sponsored by the
Company; provided, however, that no such substitution shall be permitted without
the approval of the Company’s stockholders if such approval is required by
applicable securities law or the rules of any applicable stock exchange.


11



--------------------------------------------------------------------------------






7.20    Section 409A of the Code. Neither the Company nor any of its Affiliates
makes any representations with respect to the application of Section 409A of the
Code to any Award granted under the Plan and, by the acceptance of an Award, a
Participant agrees to accept the potential application of Section 409A of the
Code to such Award and the tax consequences of the issuance, vesting, ownership,
modification, adjustment, exercise and disposition of such Award.


12



--------------------------------------------------------------------------------




NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION AWARD

CardConnect Corp.
2010 STOCK OPTION PLAN
(f/k/a FTS Holding Corporation 2010 Stock Option Plan)


FOR GOOD AND VALUABLE CONSIDERATION, CardConnect Corp. (the “Company”) hereby
grants, pursuant to the provisions of the Company’s 2010 Stock Option Plan (the
“Plan”), to the Participant designated in this Notice of Grant of Non-Qualified
Stock Option Award (the “Notice”) an option to purchase the number of shares of
the Common Stock of the Company set forth in this Notice (the “Shares”), subject
to certain restrictions as outlined below in this Notice and the additional
provisions set forth in the attached Terms and Conditions of Stock Option Award
(collectively, the “Agreement”).
Participant: ____________
Type of Option: Non-Qualified Stock Option
Date of Grant: ____________


Expiration Date: 10 years from date of grant
Total Number of Shares Granted: _______
Exercise Price per Share: $_____
Vesting Schedule: This Option became fully vested as of July 29, 2016 in
connection with the consummation of the transactions contemplated by the
Agreement and Plan of Merger, dated March 7, 2016, as amended, between the
Company, FinTech Merger Sub, Inc. and FTS Holding Corporation..
Exercise Terms: Subject to the terms of the Plan, Participant may only exercise
that portion of the Option that has vested in accordance with the Vesting
Schedule. Upon the Participant’s Termination of Services prior to the Expiration
Date, the Option shall continue to be exercisable for the periods set forth in
Section 6.02(e) of the Plan.  In no event may this Option be exercised after the
Expiration Date as provided above.




By signing below, the Participant agrees that this Non-Qualified Stock Option
Award is granted under and governed by the terms and conditions of the Plan and
the attached Terms and Conditions of Stock Option Award.


PARTICIPANT                CardConnect Corp.


___________________________        By: __________________________
Address: ____________________        Name/Title: Jeff Shanahan, President
Date: ______________________        Address: 1000 Continental Drive, King of
Prussia PA
Date:________________________




13



--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF STOCK OPTION AWARD
1.    Grant of Option. The Option granted to the Participant and described in
the Notice is subject to the terms and conditions of the Plan, which is
incorporated by reference in its entirety into these Terms and Conditions of
Stock Option Award (“Terms and Conditions”).
The Board of Directors of the Company (the “Board”) has authorized and approved
the 2010 Stock Option Plan (the “Plan”). The Board has approved an award to the
Participant of a number of shares of Common Stock, conditioned upon the
Participant’s acceptance of the provisions set forth in the Notice and these
Terms and Conditions within sixty (60) days after the Notice and these Terms and
Conditions are presented to the Participant for review. For purposes of the
Notice and these Terms and Conditions, any reference to the Company shall
include a reference to any Affiliate.
The Company and Participant intend that this Option not be deemed to provide for
the deferral of compensation under Section 409A of the Code and that this
Agreement shall be so administered and construed. Further, the Company may
modify the Plan and this Agreement to the extent necessary to fulfill this
intent. However, neither the Company nor any of its Affiliates makes any
representations with respect to the application of Section 409A of the Code to
the Option and, by the acceptance of the Option, a Participant agrees to accept
the potential application of Section 409A of the Code to the Option and the tax
consequences of the issuance, vesting, ownership, modification, adjustment,
exercise and disposition of the Option.


2.    Exercise of Option.


(a)    Right to Exercise. This Option shall be exercisable, in whole or in part,
during its term in accordance with the Vesting Schedule and Exercise Terms set
out in the Notice and with the applicable provisions of the Plan and this
Agreement. No shares of Common Stock shall be issued pursuant to the exercise of
an Option unless the issuance and exercise comply with applicable laws. Assuming
such compliance, for income tax purposes the shares of Common Stock shall be
considered transferred to the Participant on the date on which the Option is
exercised with respect to such shares of Common Stock. The Board may, in its
discretion, (i) accelerate vesting of the Option, or (ii) extend the applicable
exercise period to the extent permitted under Section 6.02(d) of the Plan and in
compliance with Section 409A of the Code.


(b)    Method of Exercise. The Participant may exercise the Option by delivering
an exercise notice in a form approved by the Company (the “Exercise Notice”)
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares
exercised. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.
3.    Method of Payment. If the Participant elects to exercise the Option by
submitting an Exercise Notice under Section 2(b) of this Agreement, the
aggregate Exercise Price (as well as any applicable withholding or other taxes)
shall be paid by cash or check; provided, however, that the Board may consent,
in its discretion, to payment in any of the following forms, or a combination of
them:
(a)    cash or check;
(b)    a “net exercise” (as described in the Plan) or such other consideration
received by the Company under a cashless exercise program approved by the Board
in connection with the Plan;


14



--------------------------------------------------------------------------------




(c)    surrender of other shares of Common Stock owned by the Participant which
have a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the exercised Shares and any applicable withholding; or
(d)    any other consideration that the Board deems appropriate and in
compliance with applicable law.
4.    Restrictions on Exercise. This Option may not be exercised if the issuance
of the shares of Common Stock upon exercise or the method of payment of
consideration for those shares would constitute a violation of any applicable
law or regulation.
5.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Participant only by the Participant. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.
6.    Term of Option. This Option may be exercised only within the term set out
in the Notice, and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement.
7.    Withholding.
(a)    The Board shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the Award.
(b)    The Participant shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 7.05 of the Plan.
(c)    Subject to any rules prescribed by the Board, the Participant shall have
the right to elect to meet any withholding requirement (i) by having withheld
from this Award at the appropriate time that number of whole shares of Common
Stock whose Fair Market Value is equal to the amount of any taxes required to be
withheld with respect to such Award, (ii) by direct payment to the Company in
cash of the amount of any taxes required to be withheld with respect to such
Award, or (iii) by a combination of shares and cash.
8.    Defined Terms. Capitalized terms used but not defined in the Notice and
these Terms and Conditions shall have the meanings set forth in the Plan, unless
such term is defined in any employment agreement between the Participant and the
Company or an Affiliate. Any terms used in the Notice and these Terms and
Conditions, but defined in the Participant’s employment agreement are
incorporated herein by reference and shall be effective for purposes of the
Notice and these Terms and Conditions without regard to the continued
effectiveness of the employment agreement.
9.    Participant Representations. The Participant hereby represents to the
Company that the Participant has read and fully understands the provisions of
the Notice, these Terms and Conditions and the Plan and the Participant’s
decision to participate in the Plan is completely voluntary. Further, the
Participant acknowledges that the Participant is relying solely on his or her
own advisors with respect to the tax consequences of this Award.
10.    Regulatory Limitations on Exercises. Notwithstanding the other provisions
of this Agreement, no option exercise or issuance of shares of Common Stock
pursuant to this Agreement shall be effective if (i) the shares reserved under
the Plan are not subject to an effective registration statement at the time of
such


15



--------------------------------------------------------------------------------




exercise or issuance, or otherwise eligible for an exemption from registration,
or (ii) the Company determines in good faith that such exercise or issuance
would violate any applicable securities or other law or regulation.
11.    Miscellaneous.
(a)    Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other. Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.
(b)    Waiver. The waiver by any party hereto of a breach of any provision of
the Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.
(c)    Entire Agreement. These Terms and Conditions, the Notice and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof.
(d)    Binding Effect; Successors. These Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.
(e)    Governing Law. The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Delaware.
(f)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of these Terms and
Conditions.
(g)    Conflicts; Amendment. The provisions of the Plan are incorporated in
these Terms and Conditions in their entirety. In the event of any conflict
between the provisions of these Terms and Conditions and the Plan, the
provisions of the Plan shall control. The Agreement may be amended at any time
by written agreement of the parties hereto.
(h)    No Right to Continued Employment. Nothing in the Notice or these Terms
and Conditions shall confer upon the Participant any right to continue in the
employ or service of the Company or affect the right of the Company to terminate
the Participant’s employment or service at any time.
(i)    Further Assurances. The Participant agrees, upon demand of the Company or
the Board, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Board, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.




16

